Filed 2/10/15 P. v. Young CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F067776
         Plaintiff and Respondent,
                                                                            (Super. Ct. Nos. 12CM3268 &
                   v.                                                                13CM0379)

TREVARIO LEE YOUNG,
                                                                                         OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Robert S.
Burns, Judge.
         Peter J. Boldin, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-


*        Before Levy, Acting P.J., Cornell, J. and Franson, J.
                    PROCEDURAL AND FACTUAL SUMMARY
       Appellant, Trevario Lee Young, was charged in a criminal complaint in Kings
County case No. 12CM3268, filed on September 10, 2012, with two felony counts of
second degree commercial burglary (Pen. Code, § 459).1 The complaint also alleged two
prior prison term enhancements (§ 667.5, subd. (b)). On September 17, 2012, appellant
entered into a plea agreement, was advised of the consequences of his plea, waived his
constitutional rights pursuant to Boykin v. Alabama (1969) 395 U.S. 238 and In re Tahl
(1969) 1 Cal. 3d 122 (Boykin/Tahl), and pled no contest to one count of commercial
burglary and admitted one prior prison term enhancement.
       On October 16, 2012, appellant was denied probation and sentenced pursuant to
section 1170, subdivision (h)(1) and (2) to a local jail term of two years for commercial
burglary plus a consecutive term of one year for the prior prison term enhancement. The
court ordered that appellant spend half of his sentence in custody and half on community
release. Appellant was granted 39 days of actual custody credits, 38 days of conduct
credits, for total custody credits of 77 days. Appellant failed to file a timely appeal from
this judgment within 60 days.
       On January 23, 2013, a new criminal complaint was filed in Kings County case
No. 13CM0379, alleging that on or about January 8, 2013, appellant attempted to escape
custody by force and violence (§ 4532, subd. (b)(2)).
       On February 21, 2013, appellant entered into a plea agreement, was advised of the
consequences of his plea, waived his constitutional rights pursuant to Boykin/Tahl, and
pled no contest to the allegation of attempted escape by force or violence.2 Under the

1      Undesignated statutory references are to the Penal Code.
2      As a factual basis for the plea, the parties stipulated that if called to testify,
prosecution witnesses would state that on or about January 7, 2013, while in Kings
County, appellant removed a GPS monitoring device. When the device was recovered, it
appeared to have been removed by force. Appellant was aware of obligations while
subject to the GPS electronic monitoring system. Appellant signed a contract on
September 14, 2012, setting forth his rights and obligations which included the

                                             2.
terms of the plea agreement, appellant would be incarcerated in state prison for the
midterm of two years for commercial burglary, a consecutive term of two years for
attempted escape by force or violence, and a consecutive term of one year for the prior
prison term enhancement. Appellant further waived his right to a preliminary hearing.
       On March 21, 2013, appellant was committed to the Department of Corrections
according to the terms of the plea agreement for a total term of five years. In case No.
12CM3268, the court granted appellant actual custody credits of 205 days, conduct
credits of 112 days, for total credits of 317 days. The trial court denied appellant’s
request for a certificate of probable cause.
       Appellate counsel has filed a brief seeking independent review of the case by this
court pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
                            APPELLATE COURT REVIEW
       Appellant’s appointed appellate counsel has filed an opening brief that
summarizes the pertinent facts, raises no issues, and requests this court to review the
record independently. (Wende, supra, 25 Cal. 3d 436.) The opening brief also includes
the declaration of appellate counsel indicating that appellant was advised he could file his
own brief with this court. By letter on February 18, 2014, we invited appellant to submit
additional briefing. To date, he has not done so.
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues.
                                      DISPOSITION
       The judgment is affirmed.




requirement that he was to immediately contact the correctional administrator if anything
happened to the monitor and, when it did, he failed to do so.


                                               3.